ALLOWABILITY NOTICE

Examiner’s Comment
Applicant’s amendments to the claims filed 21 January 2021 overcome the previous claim objections, 112(a) rejections, and 112(b) rejections.
Applicant’s amendments to independent claim 1 filed 21 January 2021 incorporates the previously indicated allowable subject matter of claim 4. Accordingly, claim 1 and its dependents are allowed.
Applicant’s amendments to independent claim 13 filed 21 January 2021 incorporates (at least) the same limitations of claim 1. Accordingly, claim 13 and its dependents are allowed.
Allowable Subject Matter
Claims 1, 3, 5, 7-13, 15, 21, and 24-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art neither anticipates nor renders obvious the combination of limitations that includes “the pocket wall further includes a second wall cooling passage that is tapered and that extends from the blade cooling passage to the radially outermost end of the tip section, the second wall cooling passage has an approximately triangular shape with a base at the radially outermost end of the tip section and an apex at a supply hole at the blade cooling passage” (claim 13). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/
Examiner, Art Unit 3745

	
/J. Todd Newton/Primary Examiner, Art Unit 3745